Title: From George Washington to Major General Benjamin Lincoln, 9 October 1778
From: Washington, George
To: Lincoln, Benjamin


          
            Dear Sir,
            Fredericksburg Oct. 9th 78
          
          I am sorry I happened to miss you yesterday. I waited till two Oclock p.m. in expectation of your arrival, and then divided my family upon difft roads—but all of us escaped your Tract. conceiving that this might happen, I left a few introductory Letters (for you to some of the first Gentlemen in Carolina) with Baron Kalb, and would now inclose you others to my friends in Virga if I knew what rout you would take—But, uncertain of this, & perswaded you will not go out of yr way or stay long enough in Virga, to avail yourself of any civilities, I am certain my Country men would wish to shew you, I have declined troubling you with more than one to Mrs Washington; who will be happy in seeing, & shewing you every mark of esteem if you should go by the way of Alexandria.
          I most sincerely wish you the most perfect recovery of your Leg—a pleasant journey—and an agreeable & honorable Command. I shall always be glad to hear from you being with evy Sentiment of regard Dr Sir Yr Most Obedt & Affecte Hble Servt
          
            Go: Washington
          
          
          p.s. If you should go thro Alexa., you will also pass Fredg—I have therefore given you a Letter to a Brother in law of mine in that Town.
          
        